 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
 3   Assistant United States Attorney                              JS-6
     Chief, Civil Division
 4
     CEDINA M. KIM
 5   Assistant United States Attorney
 6
     JENNIFER LEE TARN, CSBN 240609
     Special Assistant United States Attorney
 7   Social Security Administration
 8         160 Spear Street, Suite 800
           San Francisco, CA 94105
 9
           Telephone: (415) 977-8825
10         Facsimile: (415) 744-0134
           Email: Jennifer.Tarn@ssa.gov
11
     Attorneys for Defendant
12
13                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
14                             EASTERN DIVISION
15
     PETER LUCIER,                              ) Case No. 5:18-cv-01479-KES
16
           Plaintiff,                           )
17                                              ) [PROPOSED] JUDGMENT
18                v.                            )
                                                )
19                                              )
     NANCY A. BERRYHILL, Acting
20   Commissioner of Social Security,           )
                                                )
21         Defendant.                           )
22
23
24
25
26
27
28




                                            -1-
 1         The Court having approved the parties’ stipulation to remand this case
 2   pursuant to Sentence 4 of 42 U.S.C. § 405(g) for further proceedings consistent
 3   with that stipulation and for entry of judgment for Plaintiff, judgment is hereby
 4   entered for Plaintiff.
 5
 6
     DATED: February 27, 2019
 7                                   HONORABLE KAREN E. SCOTT
                                     UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              -2-
